Name: Commission Regulation (EC) No 1257/97 of 30 June 1997 concerning the stopping of fishing for northern deepwater prawns by vessels flying the flag of Sweden
 Type: Regulation
 Subject Matter: fisheries;  maritime and inland waterway transport;  Europe
 Date Published: nan

 No L 174/8 PEN 2. 7. 97Official Journal of the European Communities COMMISSION REGULATION (EC) No 1257/97 of 30 June 1997 concerning the stopping of fishing for northern deepwater prawns by vessels flying the flag of Sweden from 14 May 1997; whereas it is therefore necessary to abide by that date , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system applic ­ able to the common fisheries policy ('), as last amended by Regulation (EC) No 686/97 (2), and in particular Article 21 (3) thereof, Whereas Council Regulation (EC) No 392/97 of 20 December 1996 allocating, for 1997, certain catch quotas between Member States for vessels fishing in the Nor ­ wegian exclusive economic zone and the fishing zone around Jan Mayen f) provides for northern deepwater prawn quotas for 1997; Whereas, in order to ensure compliance with the provi ­ sions relating to the quantitative limitations on catches of stocks subject to quotas, it is necessary for the Commis ­ sion to fix the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the quota allocated; Whereas, according to the information communicated to the Commission, catches of northern deepwater prawns in the waters of ICES division IV (Norwegian waters south of 62 ° N) by vessels flying the flag of Sweden or registered in Sweden have reached the quota allocated for 1997; whereas Sweden has prohibited fishing for this stock as HAS ADOPTED THIS REGULATION : Article 1 Catches of northern deepwater prawns in the waters of ICES division IV (Norwegian waters south of 62 ° N) by vessels flying the flag of Sweden or registered in Sweden are deemed to have exhausted the quota allocated to Sweden for 1997 . Fishing for northern deepwater prawns in the waters of ICES division IV (Norwegian waters south of 62 ° N) by vessels flying the flag of Sweden or registered in Sweden is prohibited, as well as the retention on board, the tran ­ shipment and the landing of such stock captured by the abovementioned vessels after the date of application of this Regulation . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply with effect from 14 May 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 June 1997 . For the Commission Emma BONINO Member of the Commission (') OJ No L 261 , 20 . 10 . 1993, p . 1 . 0 OJ No L 102, 19 . 4 . 1997, p . 1 . 0 OJ No L 66, 6 . 3 . 1997, p . 57 .